Citation Nr: 1501198	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  05-40 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gary L. Gill-Austern, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to August 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In November 2006, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  The hearing transcript is associated with the claims folder.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  The Veteran was afforded the opportunity for a second hearing in accordance with the Bryant decision and in June 2014 elected this option.  The hearing was scheduled for November 2014; however, in October 2014, his representative submitted a statement withdrawing the hearing request.

In an April 2007 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran appealed this denial to the Court.  By Memorandum Decision dated in November 2008, the Court vacated and remanded the Board's decision for consideration of additional issues.

In June 2009, June 2010 and January 2012, the Board remanded this appeal for further evidentiary development in accordance with the Court's Memorandum Decision.  The Board then issued a decision in May 2012 denying the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed that denial and in December 2013, the Court issued an Order vacating the Board's May 2012 decision and remanding the matter to the Board for action in accordance with a Joint Motion of the parties.  The matter is now again before the Board.

A review of the Virtual VA and Veterans Benefits Management System paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board indeed regrets that additional development is necessary with regard to this longstanding claim.  Nonetheless, recent development of VA's duties to assist obligations in cases such as the Veteran's makes remand unavoidable.

The Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, is primarily based upon his contention that he experienced military sexual trauma during his active service.  In a stressor statement received in August 2004, the Veteran reported being befriended by 3rd Class Chief Petty Officer (CPO) on the beach while on liberty.  The Veteran described going on a walk in a secluded area at which time the CPO sexually assaulted him.  After this event, the Veteran contends the CPO would wake him at night in the barracks by fondling and performing oral sex upon the Veteran.  The CPO allegedly warned the Veteran not to tell anyone about the sexual contacts.  The Veteran reported that he then learned that the CPO was caught in sexual acts with another soldier, after which he was apprehended by authorities and taken away.  At the Veteran's 2006 hearing, he testified that the CPO "was discharged because he got caught doing these sexual things with somebody else.  That I'm pretty sure of."  See November 2006 hearing transcript at page 11.

Following the Board's remands, the RO attempted to locate morning reports, records from Naval Criminal Investigative Service (NCIS), and from the Patuxent Naval Air Station (PAX) Military Police.  Each of these yielded negative responses.  These requests, however, were related to general information documenting instances such as those described by the Veteran, which would have yielded formal investigation.  The Board notes, however, that the Veteran claims the CPO was discharged due to his sexual misconduct.  Record of this would be in CPO's service records.  VA's Office of General Counsel (OGC) recently held that VA is generally obligated under 38 U.S.C. § 5103(A) to make reasonable efforts to obtain records pertaining to a service member other than the veteran who is seeking VA benefits if: (a) those records were adequately identified, would be relevant to the veteran's claim, and would aid in substantiating the claim; and (b) VA would be authorized to disclose the relevant portions of such records to the veteran under the Privacy Act and 38 U.S.C.A. §§ 5701 and 7332.  VAOPGCPREC 5-2014 (August 12, 2014).  As to privacy, OGC found that VA records pertaining to another individual generally may be disclosed to a claimant, such as the Veteran, only (1) pursuant to the written consent of the individual to whom the records pertain; (2) pursuant to a court order; or (3) where there is both an applicable routine use under the Privacy Act and a finding that the records would serve a useful purpose.  Id.  

In this case, therefore, VA is obligated to at least attempt to obtain the records of the CPO, identified by the Veteran.  In particular, the Veteran has identified the time frame, location and the CPO by name.  The Veteran also indicated that the CPO was discharged from active service due to sexual misconduct.  Records such as these would be in the CPO's service personnel records.  VA must, therefore, attempt to obtain the CPO's service personnel records showing such circumstances of discharge.  The Board, however, notes in order to conduct this evidentiary research, consent from the CPO is required; thus, the Veteran must provide VA with appropriate identifying information, to include a current address, so that such consent can be obtained.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board notes that the OGC opinion also addressed how to include any documents that are obtained in the claims file.  Id.

Thus, the Board must remand this matter for the above-referenced action, which is in compliance with the procedures found in VAOPGCPREC 5-2014.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the Veteran a statement identifying the full name and current contact information for the CPO whom he claims sexually abused him during active service.
 
2.  If the Veteran responds with the information necessary to contact the CPO, the RO must attempt to obtain consent from that CPO for VA to obtain his official service personnel records in relation to the development of another Veteran's claim, to include documentation related to any investigations into his conduct or circumstances of his discharge.  The RO should not personally identify this Veteran in its letter to the CPO.
 
3.  If the CPO responds with consent, the RO must obtain the relevant official service personnel records, to include documentation related to any investigations into his conduct or circumstances of his discharge.  The records obtained should be appropriately redacted and then associated with the Veteran's claims file, after which the claim for service connection for PTSD should be readjudicated on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
4.  If the CPO does not reply, or replies and does not consent to VA obtaining his or her records in relation to the Veteran's claim, then the RO should readjudicate the claim for service connection for PTSD based upon the evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The purpose of this remand is to assist the Veteran with the development of his claims.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


